Exhibit 10.3

AMENDMENT NO. 3 TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

JANUARY [    ], 2010

This Amendment to the Agreement (defined below) is entered into as of
January [    ], 2010, by and among RenaissanceRe Holdings Ltd. (the “Company”)
and [                    ] (“Employee”). All terms not defined herein shall have
the meaning ascribed to them in the Agreement.

WHEREAS, the Company and Employee are parties to that certain amended and
restated employment agreement dated as of [                    ], as amended
[                    ], and [                    ] (the “Agreement”), which
governs Employee’s employment with the Company; and

WHEREAS, the Company and Employee desire to amend the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are mutually acknowledged, the parties agree as
follows:

The definition of “Applicable Severance Benefits” set forth in Section 1(d) of
the Agreement shall be restated in its entirety to read as follows:

“(d) “Applicable Severance Benefits” shall mean an amount equal to Employee’s
Base Salary as in effect as of December 31, 2008.”

The following definitions shall be added as new Section 1(dd) and (ee) of the
Agreement, and current Section 1(dd) and (ee) of the Agreement, and all
cross-references thereto in the Agreement, shall be renumbered accordingly:

“(dd) “Retirement” shall mean a termination of employment by Employee without
Good Reason on or following Employee’s Retirement Eligibility Date.

(ee) “Retirement Eligibility Date” shall mean the later of (x) the first date on
which the sum of Employee’s age and years of service (in each case measured on a
daily basis) with the Company equals 65 and (y) the date on which Employee has
first completed five years of service with the Company.”

The following provision shall be added as new Section 4(d) of the Agreement:

“(d) Special Treatment of Certain Equity Awards Upon Retirement Eligibility
Date. If Employee remains employed through the Retirement Eligibility Date, then
on the Retirement



--------------------------------------------------------------------------------

Eligibility Date, subject to Employee’s continued compliance with the provisions
of Section 8 hereof, all Awards consisting of restricted stock granted to
Employee at any time prior to the Retirement Eligibility Date that Employee has
then held for at least one year and:

(i) that vest based solely on continued service shall immediately fully vest,
and (A) Employee may satisfy any tax withholding obligations by having shares of
Company common stock withheld from such Award, and further may sell vested
shares in respect of such Award to the extent necessary to pay taxes in respect
of such vesting (after taking into account any such tax withholding), and
(B) the balance of the shares in respect of such Award (and any interest in such
shares) may not be sold, pledged, hedged, or otherwise transferred until such
shares would have become vested in the ordinary course without regard to this
clause (i), without regard for any termination of Employee’s employment prior to
the scheduled vesting date, and in determining when such shares otherwise would
have vested, any withheld or sold shares shall be deemed to come from each
vesting tranche on a pro rata basis; and

(ii) that vest based on both continued service and the attainment of performance
goals shall no longer be subject to service-based vesting conditions, shall
remain outstanding through the last day of the applicable performance periods,
without regard for any termination of Employee’s employment prior to such date,
and shall vest (or fail to vest and be forfeited) based on the level of actual
attainment of performance goals at such time or times as would have been the
case had the service vesting provisions continued to apply and Employee remained
employed through all applicable service vesting periods. Notwithstanding the
foregoing, the eligibility for continued vesting based on performance described
in this clause (ii) shall immediately cease, and all such shares of restricted
stock shall be forfeited, in the event that Employee is subsequently terminated
for Cause or violates any provision of the restrictive covenants set forth
herein.”

The following provision shall be added as new Section 4(e) of the Agreement:

“(e) Special Treatment of Certain Equity Awards Upon a Change in Control. Upon
the occurrence of a Change in Control, provided Employee remains employed by the
Company through the date of such Change in Control, all Awards consisting of
restricted stock that as of their date of grant were subject to both service-
and performance-based vesting requirements shall immediately fully vest based on
target level attainment of the performance goals applicable to such Awards, or
if greater, based

 

2



--------------------------------------------------------------------------------

on pro-forma performance over the entire performance period extrapolated from
the performance run rate through the end of the fiscal year immediately
preceding the year in which such Change in Control occurred.”

Section 7(b)(vi) of the Agreement shall be deleted in its entirety and replaced
with the following provision:

“(A) Vesting, as of the date of termination, of all Awards, other than Awards
consisting of restricted stock that as of their date of grant were subject to
both service- and performance-based vesting requirements, which shall either
(1) if, as of the date of such termination, the applicable performance period
has expired, vest immediately based on the actual level of attainment of the
applicable performance goals without regard to such termination of employment,
or (2) if, as of the date of such termination, the applicable performance period
has not expired, vest immediately on a pro rata basis based on the number of
days elapsed from the commencement of the applicable performance period through
and including the date of such termination, based on target level attainment of
the performance goals applicable to such Awards, and (B) any Awards that are
stock options shall remain outstanding until the earliest of (x) exercise,
(y) the expiration of the original term, and (z) the first anniversary of the
date of termination.”

Section 7(d)(vii) of the Agreement shall be deleted in its entirety and replaced
with the following provision:

“(A) Vesting, as of the date of such termination, of all Awards, other than
(1) Awards under the Company’s 2004 Stock Option Incentive Plan (as the same may
have been amended or supplemented) (the 2004 Plan”), the vesting of which shall
continue to be governed by the terms of the 2004 Plan and any related grant
agreement, and (2) Awards consisting of restricted stock that as of their date
of grant were subject to both service- and performance-based vesting
requirements, which shall either (I) if, as of the date of such termination, the
applicable performance period has expired, vest immediately based on the actual
level of attainment of the applicable performance goals without regard to such
termination of employment, or (II) if, as of the date of such termination, the
applicable performance period has not expired, vest immediately on a pro rata
basis based on the number of days elapsed from the commencement of the
applicable performance period through and including the date of such
termination, based on target level attainment of the performance goals
applicable to such Awards, and (B) any Awards that are stock options shall
remain outstanding until the earliest of (x) exercise, (y) the expiration of the
original term, and (z) the six-month anniversary of the date of termination.”

 

3



--------------------------------------------------------------------------------

The penultimate sentence of Section 7(d) of the Agreement shall be deleted in
its entirety and replaced with the following sentence:

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) through (vii) above shall immediately cease, and the Company shall have no
further obligations to Employee with respect thereto, in the event that Employee
breaches any provision hereof.

Section 7(f) of the Agreement shall be deleted in its entirety and replaced with
the following provision:

“(i) The Accrued Obligations;

(ii) The Applicable Severance Benefits, payable (x) as to 75% thereof in
substantially equal installments over the Severance Term, in accordance with the
Company’s regular payroll practices, and (y) as to 25% thereof, subject to
Employee’s compliance during the Restricted Period with the terms and conditions
of this Agreement, in a lump sum upon the expiration of such period; provided,
however, that notwithstanding the payment schedule set forth above, that portion
of the Applicable Severance Benefits remaining unpaid as of December 31, 2017,
following such termination shall be paid to Employee, subject to Section 7(n)
below, in a lump sum on December 31, 2017; provided further, however, that
Employee shall not be entitled to any amounts pursuant to this Section 7(f)(ii)
to the extent Employee received any benefits pursuant to Section 7(l) below
prior to such termination; and

(iii) If such termination is a Retirement, subject to Employee’s continued
compliance with the provisions of Section 8 hereof, (A) any Awards that are
stock options and that have been held by Employee for at least one year at the
time of Retirement (1) and that are unvested at the date of termination shall
continue to vest as if Employee had remained employed through the applicable
vesting period, and (2) shall remain outstanding until the earliest of
(x) exercise, (y) the expiration of the original term, and (z) the second
anniversary of the later of the date of termination and the actual vesting date,
and (B) any Awards consisting of restricted stock that as of their date of grant
were subject to both service- and performance-based vesting requirements shall
either (1) if, as of the date of such termination, the applicable performance
period has expired, vest immediately based on the actual level of attainment

 

4



--------------------------------------------------------------------------------

of the applicable performance goals without regard to such termination of
employment, or (2) if, as of the date of such termination, the applicable
performance period has not expired, remain outstanding through the last day of
the applicable performance period without regard to such termination of
employment and vest on a pro rata basis based on the number of days elapsed from
the commencement of the applicable performance period through and including the
date of such termination, if at all, based on the actual level of attainment of
the applicable performance goals.”

The following provision shall be added as new Section 7(m) of the Agreement, and
current Section 7(m) of the Agreement, and all cross-references thereto in the
Agreement, shall be renumbered accordingly:

“Prepayment of Certain Severance Benefits. During each calendar year commencing
with calendar year 2010, and ending upon Employee’s termination of employment,
Employee shall receive a payment (each such payment, a “Prepaid Severance
Installment”) equal to the amount, if any, by which Employee’s Base Salary as in
effect as of the end of the immediately preceding calendar year (the “Prior
Year”) exceeded Employee’s Base Salary as in effect as of the end of the
calendar year immediately preceding the Prior Year; provided, however, that to
the extent Employee ceases to comply with the terms and conditions of this
Agreement or is terminated by the Company for Cause (each case, a “Repayment
Trigger”), in either case following the date on which Employee receives a
Prepaid Severance Installment pursuant to this Section 7(m), Employee shall
repay to the Company an amount equal to all Prepaid Severance Installments
received prior to the occurrence of such Repayment Trigger. Notwithstanding
anything herein to the contrary, if, prior to the payment of any Prepaid
Severance Installment(s) in respect of a given year or year(s), Employee suffers
a termination of employment as a result of which Employee becomes entitled to
payment of the Applicable Severance Benefits (or would have become entitled to
the Applicable Severance Benefits but for the operation of Section 7(l) above),
such then-unpaid Prepaid Severance Installment(s) shall be paid to Employee upon
such termination.”

The following provision shall be added to the Agreement as new Section 7(o):

“In the event Employee is required to repay any amounts to the Company pursuant
to Section 7(l), (m), or (n), the Company may offset such amounts against any
monies owed to Employee or his estate following the date on which such
obligation to repay arises, except to the extent such offset is not permitted
under Section 409A of the Code without the imposition of additional taxes or
penalties on Employee.”

 

5



--------------------------------------------------------------------------------

*            *            *

Except as otherwise specifically set forth herein, all terms and provisions of
the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.

 

 

 

RenaissanceRe Holdings Ltd. By:  

 

6